                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


SHAWN BRIDGES,

                           Petitioner,

              v.                                       Case No. 18-CV-1247

QUALA CHAMPAGNE,

                           Respondent.


           DECISION AND ORDER DENYING THE PETITION
                 FOR A WRIT OF HABEAS CORPUS


1. Facts and Procedural History

      On February 28, 2013, Shawn Bridges fired as many as 15 rounds from an assault

rifle toward a crowd of roughly ten people. (ECF No. 5-1 at 78, 1.) Two undercover officers

investigating a prior homicide witnessed the incident and, after a foot pursuit and with

the assistance of a police dog, Bridges was arrested. (ECF No. 5-1 at 120-24.) He was

charged with first-degree recklessly endangering safety and possession of a firearm by a

felon and pled guilty. The court sentenced him on April 10, 2014, to a total term of

imprisonment of 11 years (four years of initial confinement on count one, three years of




        Case 2:18-cv-01247-WED Filed 04/20/20 Page 1 of 19 Document 29
initial confinement on count two, and two years of extended supervision on each count,

all to be served consecutively). (ECF No. 17-1.)

       Bridges appealed and his appointed attorney filed a no-merit report. (ECF No. 5-1

at 17, 39-54.) Bridges responded to the no merit report. (ECF No. 17-2.) The Wisconsin

Court of Appeals agreed that an appeal lacked any merit, allowed counsel to withdraw,

and affirmed Bridges’s conviction on October 18, 2017. (ECF No. 5-1 at 16-28.)

       The Wisconsin Supreme Court denied Bridges’s petition for review (ECF No. 17-3

at 7-39) on February 13, 2018 (ECF No. 5-1 at 199). Bridges filed this petition for a writ of

habeas corpus under 28 U.S.C. § 2254 on August 13, 2018. (ECF No. 1.) All parties

consented to have this court decide the matter. (ECF Nos. 27, 28.)

2. Standard of Review

       A federal court may consider habeas relief for a petitioner in state custody “only

on the ground that he is in custody in violation of the Constitution or laws or treaties of

the United States.” 28 U.S.C. §2254(a). Following the passage of the Antiterrorism and

Effective Death Penalty Act (AEDPA), a federal court is permitted to grant relief to a state

petition under 28 U.S.C. § 2254 only if the state court’s decision “was contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined

by the Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1), or “resulted in a

decision that was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(2). This is a “stiff



                                       2
        Case 2:18-cv-01247-WED Filed 04/20/20 Page 2 of 19 Document 29
burden.” Jean-Paul v. Douma, 809 F.3d 354, 359 (7th Cir. 2015). “The state court’s ruling

must be ‘so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.’” Id.

(quoting Carter v. Douma, 796 F.3d 726, 733 (7th Cir. 2015)); see also Harrington v. Richter,

562 U.S. 86, 102 (2011).

       “Clearly established federal law” refers to a holding “of the United States Supreme

Court that existed at the time of the relevant state court adjudication on the merits.” Caffey

v. Butler, 802 F.3d 884, 894 (7th Cir. 2015) (citing Greene v. Fisher, 132 S. Ct. 38, 44 (2011);

Williams v. Taylor, 529 U.S. 362, 412 (2000)). “A decision is ‘contrary to’ federal law if the

state court applied an incorrect rule—i.e., one that ‘contradicts the governing law’

established by the Supreme Court—or reached an outcome different from the Supreme

Court’s conclusion in a case with ‘materially indistinguishable’ facts.” Id. (quoting

Williams, 529 U.S. at 405-06). A decision involves an unreasonable application of federal

law if the state court identified the correct governing principle but applied that principle

in a manner with which no reasonable jurist would agree. Id.; see also Lockyer v. Andrade,

538 U.S. 63, 75-76 (2003). “A court’s application of Supreme Court precedent is reasonable

as long as it is ‘minimally consistent with the facts and circumstances of the case.’”

Williams v. Thurmer, 561 F.3d 740, 743 (7th Cir. 2009) (quoting Schaff v. Snyder, 190 F.3d

513, 523 (7th Cir. 1999)). Thus, a federal court could have the “firm conviction” that a state




                                       3
        Case 2:18-cv-01247-WED Filed 04/20/20 Page 3 of 19 Document 29
court’s decision was incorrect but, provided that error is not objectively unreasonable,

nonetheless be required to deny the petitioner relief. Lockyer, 538 U.S. at 75-76.

3. Analysis

   3.1. Plea and Sentencing

       Bridges offers a variety of overlapping arguments regarding his plea and

sentencing whereby he argues that his plea was involuntary and his attorney ineffective.

(ECF No. 1 at 6-7, Claims 1 – 3, 7.) He argues that his trial counsel promised him that he

would receive a sentence in the range of three to five years and that the prosecutor would

remain silent at the sentencing hearing. (ECF No. 5 at 9, 15-16, 18.) He also argues that his

attorney never told him that he would lose the ability to raise certain claims on appeal

(ECF No. 5 at 10, 17) or that he could be ordered to serve the sentences consecutively (ECF

No. 5 at 22; see also ECF No. 1 at 3).

       “It is beyond dispute that a guilty plea must be both knowing and voluntary.”

Parke v. Raley, 506 U.S. 20, 28 (1992). “The standard was and remains whether the plea

represents a voluntary and intelligent choice among the alternative courses of action open

to the defendant.” Id. (quoting North Carolina v. Alford, 400 U.S. 25, 31 (1970)). This

requires the defendant to have “(1) full awareness of the plea’s direct consequences; (2)

real notice of the true nature of the charge against him; and (3) an understanding of the

law in relation to the facts.” Jurjens v. Dittman, No. 14-cv-462-jdp, 2018 U.S. Dist. LEXIS

125841, at *8 (W.D. Wis. July 27, 2018) (internal quotation marks and citations omitted)



                                       4
        Case 2:18-cv-01247-WED Filed 04/20/20 Page 4 of 19 Document 29
(quoting Brady v. United States, 397 U.S. 742, 747-48 (1970); Henderson v. Morgan, 426 U.S.

637, 645 (1976); McCarthy v. United States, 394 U.S. 459, 466 (1969)). “If the plea is not

voluntary and knowing, then it violates due process, and is thus void.” United States v.

Gilliam, 255 F.3d 428, 433 (7th Cir. 2001).

       “The disposition of criminal charges by agreement between the prosecutor and the

accused, sometimes loosely called ‘plea bargaining,’ is an essential component of the

administration of justice. Properly administered, it is to be encouraged.” Santobello v. New

York, 404 U.S. 257, 260 (1971). If a defendant was induced to enter a plea by a promise of

the prosecutor, the prosecutor must honor that promise. Id. at 262. Thus, “the State ‘is not

permitted to pull the rug out from under a defendant who has negotiated a plea

agreement by taking steps to induce the judge to give a higher sentence.’” Campbell v.

Smith, 770 F.3d 540, 548 (7th Cir. 2014) (quoting United States v. Hauptman, 111 F.3d 48, 51

(7th Cir. 1997)). “The issue whether a prosecutor substantially and materially breached a

plea agreement is a question of law.” Id. at 547 (citing United States v. Kelly, 337 F.3d 897,

901 (7th Cir. 2003)).

       Claims of ineffective assistance of counsel are governed by the well-established

two-prong approach set forth in Strickland v. Washington, 466 U.S. 668 (1984). Hicks v.

Hepp, 871 F.3d 513, 525 (7th Cir. 2017). A petitioner must demonstrate both that his

attorney’s performance was deficient and that he was prejudiced as a result. Id. at 525-26.

The first prong “requires that the petitioner demonstrate that counsel’s representation



                                       5
        Case 2:18-cv-01247-WED Filed 04/20/20 Page 5 of 19 Document 29
fell below an objective standard of reasonableness.” Id. at 525. “What is objectively

reasonable is determined by the prevailing professional norms.” Id. But there is a wide

range of permissible conduct, and “counsel is strongly presumed to have rendered

adequate assistance and made all significant decisions in the exercise of reasonable

professional judgment.” Id. (quoting Strickland, 466 U.S. at 690). The prejudice prong

“requires the petitioner to demonstrate a ‘reasonable probability that, but for counsel’s

unprofessional errors,’ the outcome would have been different.” Id. at 526 (quoting

Knowles v. Mirzayance, 556 U.S. 111, 127 (2009)).

       When a claim of ineffective assistance of counsel is presented in a habeas petition,

the petitioner faces “a high hurdle.” Hicks, 871 F.3d at 525. “The Supreme Court has

instructed that under these circumstances, [the federal court] must employ a ‘doubly

deferential’ standard, one which ‘gives both the state court and the defense attorney the

benefit of the doubt.’” Id. (quoting Burt v. Titlow, 571 U.S. 12, 15 (2013)).

       “In the context of a guilty plea, a petitioner demonstrates prejudice by ‘show[ing]

that there is a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.’” Perrone v. United States, 889

F.3d 898, 908 (7th Cir. 2018) (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)). Prejudice

does not depend upon the petitioner being able to prove that “had he gone to trial, the

result of that trial would have been different than the result of the plea bargain.” Lee v.

United States, 137 S. Ct. 1958, 1965 (2017) (internal quotation marks omitted).



                                       6
        Case 2:18-cv-01247-WED Filed 04/20/20 Page 6 of 19 Document 29
       Bridges’s arguments are contradicted by the transcript of his thorough plea

hearing. The parties agreed that the state was free to argue as to the length of any sentence

(ECF No. 5-1 at 60) and the court explicitly confirmed this understanding with Bridges

(ECF No. 5-1 at 63). In fact, when Bridges’s attorney mistakenly objected at the sentencing

hearing to the prosecutor recommending the maximum sentence, the court reviewed the

transcript of the plea hearing and confirmed that the recommendation was consistent

with the plea agreement, at which point Bridges’s attorney withdrew his objection and

Bridges confirmed his agreement. (ECF No. 15-1 at 141-43.)

       At the plea hearing the court explained to Bridges that he could be ordered to serve

the sentences concurrently and, thus, faced a cumulative maximum term of twelve-and-

a-half years of initial confinement and ten years of extended supervision. (ECF No. 5-1 at

67.) Bridges said he understood. (ECF No. 5-1 at 67.) The court further explained that it is

not a party to any plea negotiations and does not have to follow anyone’s

recommendation. (ECF No. 5-1 at 68.) Again, Bridges said he understood this. (ECF No.

5-1 at 69.) The court explained that Bridges was giving up his right to bring any motion

challenging the constitutionality of any police action, and Bridges again said he

understood. (ECF No. 5-1 at 73-74.) The court also confirmed with Bridges that no one

made any threats or promises to induce him to plead guilty. (ECF No. 5-1 at 75.) The court

went through the elements of the crimes by using the jury instructions and confirmed

that Bridges had discussed the elements with his attorney. (ECF No. 5-1 at 75-83.) The



                                       7
        Case 2:18-cv-01247-WED Filed 04/20/20 Page 7 of 19 Document 29
court also confirmed with Bridges and his attorney that they had discussed the possibility

of using self-defense and necessity as defenses. (ECF No. 5-1 at 87-88.) Because Bridges’s

claims for relief are plainly contradicted by the record, he is not entitled to a writ of habeas

corpus on these claims.

       At various other points in his petition Bridges offers other complaints. He argues

that his trial attorney “failed to call” an investigator as a witness, which denied him due

process. (ECF No. 1 at 3.) But Bridges offers no indication as to what sort of proceeding

the investigator would have testified at. Because Bridges pled guilty, there was no trial.

Therefore, Bridges is not entitled to habeas relief on this basis.

       Bridges also argues that he was “compelled to plead guilty due to the State wanted

[sic] to amend the information and charge him with 3 more Reckless Endangering Lives.”

(ECF Nos. 1 at 3; 5 at 12.) Bridges does not offer any evidence to support this claim. But

even if the claim were true, it would not render his plea constitutionally involuntary.

Provided the charges were supported—and by all indications they were—the state is

entitled to pursue additional charges or forego those charges in consideration for the

defendant’s agreement to plead guilty.

       In sum, the court of appeals’ conclusions that Bridges’s plea was knowing and

voluntary and that he received effective representation of counsel were not “contrary to,

or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1). Nor did



                                       8
        Case 2:18-cv-01247-WED Filed 04/20/20 Page 8 of 19 Document 29
it “result[] in a decision that was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2).

Therefore, Bridges is not entitled to habeas relief on these bases.

   3.2. Challenge Incarceration Program

       Bridges also argues, “The evidence is clear and convincing that Petitioner herein

was intoxicated, smoking weefer [sic] and drinking at the time of the crime and met the

criteria for the Challenge Incarcerated Program ….” (ECF No. 5 at 22; see also ECF No. 1

at 7, Claim 4.)

       Setting aside the court’s doubts as to whether this presents a claim cognizable in

habeas, Bridges was statutorily ineligible for the program. Participants must be less than

40 years old. Wis. Stat. § 302.045(2)(b) (2011-2012). Bridges was 42 when he was convicted.

(ECF Nos. 5-1 at 155; 17-1.) Therefore, the court of appeals’ rejection of this argument

(ECF No. 5-1 at 22) was not “contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the United

States.” 28 U.S.C. § 2254(d)(1). Nor was it “a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d)(2). Consequently, Bridges is not entitled to habeas relief

on this claim.




                                       9
        Case 2:18-cv-01247-WED Filed 04/20/20 Page 9 of 19 Document 29
   3.3. Juvenile Record

       Bridges also argues that his juvenile record was unlawfully used against him at

sentencing. (ECF No. 5 at 23-24; see also ECF No. 1 at 3, 7, Claim 6.) However, there is no

indication that any juvenile adjudication was referenced at his sentencing. The citations

to the transcript that he offers do not support his claim. The earliest charge referenced at

his sentencing was a 1990 conviction for operating a motor vehicle without the owner’s

consent. (ECF No. 5-1 at 118, 146, 151.) Bridges was 19 years old at that time and thus not

a juvenile. (ECF No. 5-1 at 151.)

       But even if the court had relied on a juvenile adjudication it would not be error.

       Juvenile offenses are routinely and appropriately considered for sentencing
       purposes. See, e.g., United States Sentencing Commission, Guidelines
       Manual, § 4A1.2(d). However, relying on cases in which the Supreme Court
       held that adult convictions obtained in violation of the right to counsel
       recognized in Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d
       799 (1963) cannot be used to enhance a subsequent sentence, the Wisconsin
       Supreme Court has held that juvenile adjudications occurring before
       juveniles had a right to counsel in juvenile proceedings may not be
       considered for sentencing purposes. Stockwell v. State, 59 Wis. 2d 21, 29-33,
       207 N.W.2d 883, 887-89 (1973) (discussing Loper v. Beto, 405 U.S. 473 (1972);
       United States v. Tucker, 404 U.S. 443 (1972)); Moore v. State, 83 Wis. 2d 285,
       308-09, 265 N.W.2d 540, 550 (1978); see also Majchszak v. Ralston, 454 F. Supp.
       1137, 1141 n.1 (W.D. Wis. 1978).

Holifield v. Mitchell, No. 14-CV-1486, 2018 U.S. Dist. LEXIS 90441, at *24-25 (E.D. Wis. May

31, 2018). Juveniles obtained the right to counsel in 1967, In re Gault, 387 U.S. 1 (1967), and

Bridges was born in 1971 (ECF No. 17-1 at 1). As a result, he would have had a right to

counsel in any juvenile proceeding in which he was involved.



                                      10
       Case 2:18-cv-01247-WED Filed 04/20/20 Page 10 of 19 Document 29
       Therefore, the court of appeals’ rejection of this claim (ECF No. 5-1 at 27) was not

“contrary to, or involved an unreasonable application of, clearly established Federal law,

as determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). Nor

was it “a decision that was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2).

Consequently, Bridges is not entitled to habeas relief on this claim.

   3.4. Self-Defense

       Bridges argues that his attorney was ineffective for not raising self-defense as a

defense. (ECF No. 5 at 25-27; see also ECF No. 1 at 7.) But Bridges pled guilty. There was

no trial at which to present a claim of self-defense. To the extent that Bridges’s argument

is that his attorney was ineffective for not discussing with him the possibility of going to

trial and claiming self-defense, this is contradicted by the transcript of the sentencing

hearing. (ECF No. 5-1 at 87-88.) Bridges confirmed that his attorney had discussed with

him the potential to assert a claim of self-defense. (ECF No. 5-1 at 87-88; see also ECF No.

5-1 at 161 (defense counsel’s discussion of self-defense at sentencing hearing).) Therefore,

the court of appeals’ rejection of this claim (ECF No. 5-1 at 20-21) was not “contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined

by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). Nor was it “a decision

that was based on an unreasonable determination of the facts in light of the evidence




                                      11
       Case 2:18-cv-01247-WED Filed 04/20/20 Page 11 of 19 Document 29
presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). Consequently, Bridges is

not entitled to habeas relief on this claim.

   3.5. Character Witnesses

       Bridges also argues that he was denied a constitutional right to present all 30 to 35

of his “character witnesses” at his sentencing hearing. (ECF No. 5 at 10, 27-28; see also ECF

No. 1 at 7, Claim 8.) The court of appeals rejected this claim by noting that the circuit

court has wide discretion in managing proceedings. (ECF No. 5-1 at 23.) It said that, given

the circumstances of the sentencing hearing, precluding such a presentation was

reasonable. (ECF No. 5-1 at 23.)

       However, Bridges does not point to, and the court has not identified, anything in

the record demonstrating that Bridges ever requested that he be allowed to have 30 to 35

character witnesses speak on his behalf at his sentencing. Consequently, there is no

indication that the circuit court ever denied such a request. Rather, defense counsel

stated, “I believe there’s just a couple of people that would like to address the Court,

Judge.” (ECF No. 5-1 at 167.) The court responded, “If we can do it briefly,” and then

moved on to discuss a fact question. (ECF No. 5-1 at 167.) After resolving that issue, the

court said, “All right. Defense, who would you like to speak on behalf of the defendant?”

(ECF No. 5-1 at 168.) Bridges had three people speak on his behalf. The first was a woman

identified as a victim of the offense because she was shot during the incident, but who

said she did not believe it was Bridges who shot her. (ECF No. 5-1 at 130.) The second



                                      12
       Case 2:18-cv-01247-WED Filed 04/20/20 Page 12 of 19 Document 29
was a leader of a community organization where Bridges volunteered. (ECF No. 5-1 at

131.) Both of these women testified at the initial sentencing hearing that was adjourned

before completion. Finally, at the second sentencing hearing there was a third woman

who indicated she was speaking on behalf of Bridges’s family. (ECF No. 5-1 at 169.)

      Bridges’s attorney stated that the defendant’s supporters “could go on forever.”

(ECF No. 5-1 at 173.) Although it seems that he might have planned to have up to five

more people speak on Bridges’s behalf, he instead said that he thought that doing so

would be repetitious. (ECF No. 5-1 at 173.) He asked the court to note that “these people

are here to support him saying the exact same thing” as was said by the woman who

spoke on behalf of Bridges’s family. (ECF No. 5-1 at 173.) In response, the judge

acknowledged the presence of 30 to 35 people in the audience. (ECF No. 5-1 at 173.) Many

people submitted letters to the court in support of Bridges, which the judge

acknowledged he had received and reviewed. (ECF No. 5-1 at 159.)

      Setting aside the fact that the court has not identified anything in the record

indicating that Bridges ever requested that 30 to 35 people speak on his behalf at

sentencing, even if he had and the court had denied the request, Bridges would not be

entitled to habeas relief. The United States Supreme Court has never said that a defendant

has the right to have an unlimited number of persons speak on his behalf at sentencing.

The only Supreme Court case that Bridges cites is Chambers v. Mississippi, 410 U.S. 284

(1973), which lacks any apparent relevance to his claim. Chambers involved a defendant’s



                                      13
       Case 2:18-cv-01247-WED Filed 04/20/20 Page 13 of 19 Document 29
effort to introduce evidence that another person had admitted to the murder. Relying on

a state evidentiary rule, the trial court blocked the defendant’s efforts to impeach the

witness with his prior admissions. Id. at 295. The court further refused on hearsay

grounds to allow the defendant to call other witnesses who would testify to those

admissions. Id. at 295. The Supreme Court concluded that these decisions denied the

defendant his due process right to present a defense. Id. at 302.

       Chambers had nothing to do with the right of a defendant to have people speak on

his behalf at sentencing. Bridges’s right to present a defense was not implicated because

he pled guilty. As for Bridges’s argument that “[t]his court can set a new precedent or

harmonize the law for others to follow,” (ECF No. 25 at 14), that is not true. A federal

court cannot establish new constitutional law in a habeas case. See Wright v. Van Patten,

552 U.S. 120, 126 (2008).

       To the extent that Bridges may be arguing that his attorney was ineffective for not

asking to have 30 to 35 people speak on his behalf (see ECF No. 5 at 31), the respondent

notes that Bridges procedurally defaulted such an argument by not presenting it to the

Wisconsin courts (ECF No. 23 at 36). Beyond that, even if the court were to consider the

claim, the court would deny it. See 28 U.S.C. § 2254(b)(2). Bridges has not proffered what

any person would have said on his behalf. Thus, the court must accept his attorney’s

representation that what every additional person would have said would have been




                                      14
       Case 2:18-cv-01247-WED Filed 04/20/20 Page 14 of 19 Document 29
cumulative to both the statements of those who did speak and the letters submitted to the

court. It is reasonable for an attorney to forego presenting cumulative facts to the court.

       Therefore, the court of appeals’ rejection of this argument (ECF No. 5-1 at 23) was

not “contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1).

Nor was it “a decision that was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2).

Consequently, Bridges is not entitled to habeas relief on this claim.

   3.6. Sentence

       Bridges argues that he received a harsh and excessive sentence in violation of equal

protection because there were other shooters involved in the incident who were not

charged. (ECF No. 5 at 28-29; see also ECF No. 1 at 7, Claim 9.)

       Setting aside questions of whether Bridges presented this as a constitutional claim

in state court (see ECF No. 23 at 36), the court denies the claim on its merits. See 28 U.S.C.

§ 2254(b)(2). “The Eighth Amendment does not require strict proportionality between

crime and sentence. Rather, it forbids only extreme sentences that are ‘grossly

disproportionate’ to the crime.” Ewing v. California, 538 U.S. 11, 23 (2003) (affirming

sentence of 25 years to life for defendant convicted of a $1200 theft) (quoting Harmelin v.

Michigan, 501 U.S. 957, 1001 (Kennedy, J., concurring)). Given the facts of the case, even




                                      15
       Case 2:18-cv-01247-WED Filed 04/20/20 Page 15 of 19 Document 29
with the gloss that Bridges tries to put on those facts, his sentence was reasonable and

proportionate when considered alongside relevant aggravating and mitigating factors.

       Bridges also argues that he “has shown a prima facie case that his sentence is

harsh and excessive in nature due to the breach plea agreement.” (ECF No. 5 at 29.) As

explained above, the plea agreement was not breached. Therefore, there is no basis for

concluding that Bridges’s sentence was excessive on that ground.

       Finally, the fact that others were not charged does not present a constitutional

claim unless Bridges can show that the reason he was singled out for prosecution was

because of some protected status, such as race. See, e.g., United States v. Armstrong, 517

U.S. 456, 465 (1996). From the court’s review of the record it appears that the state faced

various challenges in identifying, much less prosecuting, other shooters. Bridges was

identified because two police officers witnessed him shooting and chased him until he

was arrested. There is no indication that police officers were able to similarly identify any

other shooter. Simply because the state was unable to prosecute others does not mean

that it was somehow constitutionally precluded from prosecuting Bridges or that this

merited a lesser sentence for Bridges. The government is not required to prosecute

everyone who might have violated the law as part of an incident or no one at all.

Therefore, Bridges is not entitled to habeas relief on this basis.




                                      16
       Case 2:18-cv-01247-WED Filed 04/20/20 Page 16 of 19 Document 29
   3.7. Ineffective Assistance of Appellate Counsel

       Bridges argues that his appellate counsel was ineffective because he did not

present stronger arguments. (ECF No. 5 at 10-11 23; see also ECF No. 1 at 7, Claim 5.) He

points to a letter that he sent to his appellate counsel and a motion for sentence

modification where he says he identified the issues he wanted his attorney to raise on

appeal. (ECF No. 5-1 at 35.)

       Wisconsin law requires that claims of ineffective assistance of appellate counsel be

presented by way of a petition for a writ of habeas corpus filed in the court of appeals.

State v. Knight, 168 Wis. 2d 509, 520, 484 N.W.2d 540, 544 (1992). Bridges never pursed

such a petition but instead attempted to present his claim of ineffective assistance of

appellate counsel in his response to the no-merit report. The court of appeals rejected this

attempt. It noted that claims of ineffective assistance of appellate counsel were “outside

the scope of this appeal,” citing Knight. (ECF No. 5-1 at 26.)

       Because the court of appeals rejected his claim on state law grounds rather than

on its merits, the claim is beyond this court’s review. See Miranda v. Leibach, 394 F.3d

984, 992 (7th Cir. 2005); Gomez v. Jaimet, 350 F.3d 673, 677 (7th Cir. 2003) (citing Harris v.

Reed, 489 U.S. 255, 263, 103 L. Ed. 2d 308, 109 S. Ct. 1038 (1989)). But even if the court were

to look beyond Bridges’s procedural default, the claim would fail on its merits.

       “The general Strickland standard governs claims of ineffective assistance of

appellate counsel as well as trial counsel but with a special gloss when the challenge is



                                      17
       Case 2:18-cv-01247-WED Filed 04/20/20 Page 17 of 19 Document 29
aimed at the selection of issues to present on appeal.” Makiel v. Butler, 782 F.3d 882, 897

(7th Cir. 2015) (citing Smith v. Robbins, 528 U.S. 259, 285 (2000)) (internal citation omitted).

“Appellate counsel is not required to raise every non-frivolous issue and her performance

‘is deficient under Strickland only if she fails to argue an issue that is both ‘obvious’ and

‘clearly stronger’ than the issues actually raised.’” Long v. Butler, 809 F.3d 299, 312 (7th

Cir. 2015) (quoting Makiel, 782 F.3d at 898). “Proving that an unraised claim is clearly

stronger than a claim that was raised is generally difficult ‘because the comparative

strength of two claims is usually debatable.’” Makiel, 782 F.3d at 898 (quoting Shaw v.

Wilson, 721 F.3d 908, 915 (7th Cir. 2013)). And a defendant alleging ineffective assistance

of appellate counsel cannot satisfy the prejudice requirement of Strickland unless he can

show that the neglected claim was meritorious. Ashburn v. Korte, 761 F.3d 741, 751 (7th

Cir. 2014).

       If Bridges regarded any of his identified claims as more meritorious than those

presented by his appellate counsel, he was free to point those out in his response to the

no-merit report. In fact, he did raise many of those issues (compare ECF No. 5-1 at 36-38

with ECF No. 17-2 at 5-6) and the court of appeals addressed them. To the extent that

Bridges is arguing that his appellate counsel was ineffective for not presenting the claims

that Bridges, too, failed to present, the claim fails for want of proof of prejudice.

Moreover, the court has reviewed the claims and finds them to be without merit and




                                      18
       Case 2:18-cv-01247-WED Filed 04/20/20 Page 18 of 19 Document 29
generally foreclosed by his guilty plea. See Tollett v. Henderson, 411 U.S. 258, 267 (1973).

Therefore, Bridges is not entitled to habeas relief on this claim.

   3.8. Certificate of Appealability

       Finally, the court concludes that Bridges has failed to make a substantial showing

of a denial of constitutional right. See 28 U.S.C. § 2253(c)(2); Rule 11 of the Rules

Governing Section 2254 Cases. Therefore, the court will deny him a certificate of

appealability.

       IT IS THEREFORE ORDERED that Bridges’s petition for a writ of habeas corpus

is denied and this action is dismissed. The court denies Bridges a certificate of

appealability. The Clerk shall enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 20th day of April, 2020.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                      19
       Case 2:18-cv-01247-WED Filed 04/20/20 Page 19 of 19 Document 29
